Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/10/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1-20 are found to be in condition for allowance.

Reason for Allowance
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “setting one or more most probable modes for one of the non-zero reference lines- setting a length of a most probable mode list based on a reference line index value such that the length of the most probable mode list comprises a number of the one or more most probable modes; setting, in response to detecting the one of the non-zero reference lines, the length of the most probable mode list either to 5; and setting, in response to determining that a current reference line is a zero reference line, the length of the most probable mode list to 6; wherein the one or more most probable modes are included in the most probable mode list, and wherein a planar mode and a DC mode are absent from the most probable mode list.”, as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/SAMUEL D FEREJA/Examiner, Art Unit 2487